EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication Prior Art
Calman, US 2013/0191246 recited in paper #20220124 mailed January 28, 2022, is the closest prior art. Forward citations of Calman failed to reveal closer prior art. Forward/backward citations of Calman, US 9,582,826, failed to reveal closer prior art. Calman alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature Prior Art
Ross et al., IDS considered Cite No. 1 mailed August 3, 2021 and recited in parent patent US 10,600,109, is the closest non-patent literature prior art. Ross discloses a framework for implementing strategies for a radio frequency identification (RFID) system in a distribution environment. Covers RFID range detection, inventory location detection, picking and pick verification. Ross alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        May 7, 2022